Case 4:21-cv-10018-JEM Document 1-8 Entered on FLSD Docket 02/03/2021 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                              KEY WEST DIVISION

                                 IN ADMIRALTY

                            CASE NO.    4:21-cv-10018



   IN THE MATTER OF:

   THE COMPLAINT OF KEY WEST JETSKI,
   INC. AS OWNER OF THE YAMAHA PERSONAL
   WATERCRAFT (HULL ID# YAMA2116I920)
   ITS ENGINES, TACKLE, APPURTENANCES,
   EQUIPMENT, ETC. IN A CAUSE FOR EXONTERATION
   FROM OR LIMITATION OF LIABILITY,

         Petitioners.
   ________________________________________/




                    EXHIBIT “8”
Case 4:21-cv-10018-JEM Document 1-8 Entered on FLSD Docket 02/03/2021 Page 2 of 3




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA
                                        KEY \VEST DIVISION

                                             IN ADMIRALTY

                                         CASE NO.



       IN THE MATTER OF:

       THE COMPLAINT OF KEY WEST JETSKI,
       lNC. AS O\VNER OF THE YAMAHA PERSONAL
       WATERCRAFT (HULL ID# YAMA21 161920)
       ITS ENGINES, TACKLE, APPURTENANCES,
       EQUIPMENT, ETC. IN A CAUSE FOR EXONTERATION
       FROM OR LIMITATION OF LIABILITY,

               Petitioners.
                                                         /


                                         AFFIDAVIT 0F VALUE


               BEFORE ME, the undersigned duly authorized to administer oaths, personally

       appeared Donald Kirkpatrick, who, after first being duly sworn, deposes and states as follows:


               1.       My name is Donald Kirkpatrick. I am over the age of 18 and I am otherwise sui

       juris in all material respects.


               2.       I am the ouner of KEY WEST JETSKI, INC. KEY WET JETSRI, INC. is the

       registered owner of the Yamaha Personal Watercraft bearing the Hull ID# YAMA21161920.


               3.       I have personal knowledge of the Yamaha personal watercraft bearing the Hull

       ID# YAMA21161920.

               4.       The purchase price of the Yamaha personal watercraft bearing the Hull ID#

       YAMA21161920 was $7,729.00 on November 26, 2019.
Case 4:21-cv-10018-JEM Document 1-8 Entered on FLSD Docket 02/03/2021 Page 3 of 3




              5.       The value of the vessel on June 28, 2020, following the incident which gives

       rise to the filing of the Petition for Limitation of Liability was no more than $6,000.00.


              FURTHER AFFIANT SAYETH NAUGHT.


                                             CERTIFICATI0N

              Pursuant to 28 U.S.C. Section 1746, I declare, certify, verify and state under

       penalty of perjury on this 18th day of January, 2021 that the foregoing is true and correct.
